Citation Nr: 1740269	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial increased rating in excess of 30 percent for an acquired psychiatric disability.

3.  Entitlement to an increased rating in excess of 20 for a low back disability.

4.  Entitlement to service connection for a right eye disability to include post-inflammatory optic atrophy of the right eye.

5.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to December 1986 and active duty in the United States Marine Corp from May 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 and February 2013 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to an increased rating in excess of 10 percent for a right knee disability, entitlement to an increased rating in excess of 30 percent for an acquired psychiatric disability, entitlement to an increased rating in excess of 20 for a low back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right eye disability is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability are met.  §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his current right eye disability to include post-inflammatory optic atrophy of the right eye was caused by an incident in service when he fell through a roof and injured his right eye.  Upon review, the Board finds that the evidence supports the Veteran's contention, and thus, service connection is warranted. 

In November 2016, the Veteran provided correspondence from his treating physician wherein this physician identified the Veteran's current disability of the eye as post-inflammatory optic atrophy of the right eye.  This physician also detailed that the Veteran's inflammatory optic atrophy of the right eye was at least as likely as not cause by an injury in service.  Upon review of the Veteran's service treatment records, the Board notes that in May 1986 the Veteran was treated for an injury to his right eye in service.  The clinician at the time noted "Pt has vision in his eye.  PT R eye is an abrasion of about 4-5cm, And near his right eye there is another about the same."  Considering the foregoing, the Board finds that the evidence supports the Veteran contention that the right eye injury he received in service is related to his current inflammatory optic atrophy of the right eye, and all elements of service connection have been met. Accordingly, service connection for a right eye disability is granted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a right eye disability to include post-inflammatory optic atrophy of the right eye is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development. 

Back and Knee Examinations from April 2014 are Inadequate - Correia

Moreover, following the most recent VA examination in April 2014, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

A review of the most recent April 2014 VA examination reports reveals that range of motion testing for the right knee and back in active and passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the April 2014 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected right knee disability and low back disability on appeal.

Acquired Psychiatric Disability Examination - Last Exam December 2008

The Veteran's last VA examination to determine the status of his acquired psychiatric disability was in December 2008, nine years ago.  The Veteran has stated that since this VA examination his psychiatric disability has worsened. As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

TDIU - Intertwined

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper. Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development has been completed Schedule the Veteran for an appropriate VA examinations with an appropriate VA examiner to determine the severity of his lumbar spine, right knee, and acquired psychiatric disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by each examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The VA examiners are asked to determine the nature and severity of the Veteran's disabilities.  The examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees, spine, and mental health. A rationale for all opinions expressed must be provided.

For the spine disability, the examiner should address the issue of radiculopathy of the Veteran's lumbar spine disability into the lower extremities.

For both the knee and spine examinations, range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After the above development is completed, the Veteran should be scheduled for a VA TDIU examination to determine the impact of his service-connected disabilities on his ability to obtain and maintain substantial gainful employment.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.    Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and functional impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


